DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, newly-amended claim 19 fails to further limit the subject matter of newly-amended claim 10 (upon which it depends).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the following references:
U.S. 2019/0388097 (hereinafter Girdhar-1).
U.S. 2019/0175199 (hereinafter Girdhar-2).

The applied references have a common Assignee with (but different overall inventive entity from) the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(2).  These rejections under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the references was obtained directly or indirectly from the inventor or a joint inventor of these applications and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, 
Regarding claims 1-24, Girdhar-1 discloses (note abstract; figs. 1A-2B, 4A-G, and 7D) a thrombectomy system comprising all of the claimed limitations.
Regarding claims 1-24, Girdhar-2 discloses (note abstract; figs. 1A-3D and 4D) a thrombectomy system comprising all of the claimed limitations.

Claim(s) 1-8, 10-19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadouri, U.S. 2015/0112321 (hereinafter Cadouri).
Regarding claims 1-3, 10, 18, and 19, Cadouri discloses (note figs. 1 and 6) a system comprising: a current generator (26); a first conductive path connecting a first terminal of the generator with a delivery electrode (21), and a second conductive path connecting a second terminal of the generator with a return electrode (38; note paragraph 56); and a ‘variable resistor’ necessarily having a first terminal in ‘electrical communication’ with the first terminal of the generator and a second terminal in ‘electrical communication’ with the second terminal of the generator, wherein this ‘resistor’ is necessarily configured to effect the increase in current (note variable attenuator in paragraph 90); wherein the current generator is configured to supply electric current to the delivery electrode in the claimed manner (note fig. 6).  
Regarding claims 4-8 and 11-15, Cadouri discloses (see above) a system wherein the delivery electrode is positioned on a catheter (12) in the claimed manner, and wherein this catheter could be described as an ‘interventional element,’ ‘thrombectomy device,’ or ‘stent 
Regarding claims 16 and 17, Cadouri discloses (see above) a system wherein the variable resistor and current generator are housed within a common enclosure (26) that is disposed outside the patient’s body (note figs. 1 and 5). 
Regarding claims 22 and 23, Cadouri discloses (see above) a system wherein the variable resistor is operated by a processor (note paragraph 90).
Regarding claim 24, Cadouri discloses (see above) a system wherein the current generator necessarily comprises a constant current source (i.e., a source capable of producing a constant current).
 
Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orion, U.S. 2011/0301594 (hereinafter Orion).
Regarding claims 1 and 2, Orion discloses (note figs. 1A-D and 2) a system comprising: a current generator (18); a first conductive path connecting a first terminal of the generator with a delivery electrode (3), and a second conductive path connecting a second terminal of the generator with a return electrode (26d – note paragraph 61); wherein the current generator is configured to supply electric current to the delivery electrode in the claimed manner (note fig. 1D – it should be noted that current is directly proportional to voltage).  

Regarding claim 9, Orion discloses (see above) a system wherein the catheter comprises an aspiration catheter (note paragraph 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Whitely, U.S. 2020/0054392 (hereinafter Whitely).
Regarding claims 3, 10, 16-19, and 22-23, Orion discloses (see above) a system comprising a current generator and electrodes, wherein conductive paths are formed between the generator and the electrodes and electric current is supplied in the claimed manner.  
Regarding claims 11-15, Orion discloses (see above) a system wherein the delivery electrode is positioned on a catheter (20) in the claimed manner, and wherein this catheter could be described as an ‘interventional element,’ ‘thrombectomy device,’ or ‘stent retriever’ (i.e., it is capable of performing these functions).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 24, Orion discloses (see above) a system wherein the current generator necessarily comprises a constant current source (i.e., a source capable of producing a constant current).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadouri in view of Woloszko, U.S. 2003/0088245 (hereinafter Woloszko).
Regarding claim 9, Cadouri discloses (see above) a system comprising a current generator and a catheter having electrodes, wherein conductive paths are formed between the generator and the electrodes and electric current is supplied in the claimed manner.  However, Cadouri fails to explicitly disclose a catheter comprising an aspiration catheter.  Woloszko teaches a similar electrosurgical device that comprises an aspiration catheter (note paragraphs 12 and 78).  It is well known in the art that the inclusion of an aspiration catheter would result in increased safety and versatility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the catheter of Cadouri to comprise an aspiration catheter in order to increase safety and versatility.         



Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadouri in view of Taff, U.S. 2018/0116717 (hereinafter Taff).
.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794